Citation Nr: 1111207	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had more than 20 years of active duty service, concluding with retirement from service in October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2009 decision, the Board denied entitlement to an increased initial disability rating for PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in April 2010, the Court vacated the Board's April 2009 decision and remanded the case to the Board for compliance with the instructions in the April 2010 Joint Motion for Remand.

The Board's April 2009 decision addressed other issues in addition to the issue of entitlement to an increased initial disability rating for PTSD.  However, the April 2010 Joint Motion for Remand makes it clear that among the issues addressed with a final decision in the Board's April 2009 decision, only the decision pertaining to the issue of entitlement to an increased initial disability rating for PTSD has been vacated and the matter remanded to the Board.  The Joint Motion for Remand explains that the appellant "has withdrawn his appeal of the Board's denial of claims of entitlement to [service connection for] arthritis of the neck, an increased initial rating for right shoulder disability, and increased rating for compression deformity, degenerative changes of the thoracolumbar spine."  Furthermore, the Joint Motion for Remand notes that the appellant has "abandoned claims of entitlement to service connection for hypertension and a heart condition."  Those issues are therefore not before the Board at this time, as they were finally adjudicated by the Board's April 2009 decision and the Court order did not vacate the April 2009 Board decision with regard to these issues.

The April 2009 Board decision also remanded to the RO the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  During the processing of that remand, the RO's July 2009 rating decision granted entitlement to a TDIU.  As that July 2009 RO rating decision provided a full grant of the benefit sought with regard to that issue, the matter is no longer in appellate status and is not before the Board at this time.  Thus, the only issue before the Board on appeal at this time is that of entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


FINDING OF FACT

The Veteran's service-connected PTSD is productive of a disability picture generally characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), but is not generally characterized by reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 30 percent for the Veteran's service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in August 2006, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the October 2006 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the issue currently on appeal, entitlement to an increased initial rating for PTSD, is a downstream issue from the service connection claim, additional VCAA notice is not required for that issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in August 2006 (among others) provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded a VA examination focused upon the claims on appeal; a September 2006 VA examination report addressing the Veteran's PTSD is of record.  The Board finds that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate rating criteria in this case.  The VA examination report, in addition to other pertinent probative evidence of record, provides probative medical evidence adequately addressing the issues decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

The Veteran's service connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under the criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with PTSD, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the 'psychiatric, social, and occupational functioning on a hypothetical continuum of mental health illness.'  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ('DSM-IV') (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after a family argument), no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board finds that the Veteran's PTSD is manifested by symptoms that more closely fit the criteria for a 30 percent disability rating than those for the next highest rating of 50 percent.

The Veteran attended a VA psychiatric examination in September 2006, and the associated report is of record.  This report shows that the Veteran's appearance was appropriate with clean grooming and appropriate dress.  No unusual psychomotor activity was observed.  Speech was 'spontaneous and clear and coherent.'  Affect was appropriate and mood was good.  The Veteran demonstrated that he could do 'serial sevens quickly and did the reverse spelling quickly.'  The Veteran was 'oriented to time, person, place, and situation' and his '[t]hought process is logical.'  Further, it was noted that he 'reaches goal idea quickly' and 'expresses himself with a minimum of words and gets [] right to the answer.'  'Content of thought reveals no unusual material.'  Significantly, the report notes '[t]here are no delusions' and 'judgment is intact.'  Also of significance, '[m]emory both remote, recent, and immediate are intact.'

The report shows that '[t]here is no sign of inappropriate behavior or ritualistic behavior,' and he 'can interpret proverbs appropriately.'  The report indicates that the Veteran 'has not had panic attacks,' 'does not have suicidal or homicidal thoughts,' 'has good impulse control and there [have] been no episodes of violence.'  The examiner also explained that the Veteran 'can maintain his personal hygiene,' and 'needs no assistance with activities of daily living.'  The September 2006 report later goes into more detail regarding PTSD symptomatology in the Veteran.  These details include 'rare and infrequent thoughts about the combat,' 'recurrent dreams every month or so...,' 'some spotty amnesia for the combat,' and 'his stomach responds to the stress.'  The Veteran was described to make 'a conscious effort to avoid thoughts or conversations about [war]' and that he 'avoid[s] news about it.'  It is further described that the Veteran 'has some decrease in activities,' but '[h]e is not detached from people and has been able to keep contact with people.'  'He does not have numbing and has established an effective relationship with his wife and family members.'  'He does not have foreshortened future.'  The examiner did also discuss that the Veteran's 'symptoms include sleep problems' and 'irritability.'  The examiner concluded that the Veteran has symptoms 'at a moderate level of intensity.'  A GAF score of 54 was assigned.

The Board also notes that an October 2006 VA psychiatric treatment report is of record from shortly following the September 2006 VA examination.  This report shows that the Veteran reportedly 'h]as difficulty remembering about the past,' has some sleep difficulty, and 'memory and concentration are poor.'  The examiner observed, however, 'personal hygiene good, euthymic, calm, speech fluent, no perceptual or cognitive deficits.  Judgment is not impaired.'

A March 2007 private medical report signed by a pair of psychologists has been submitted in support of the Veteran's claim.  This report states that '[t]he veteran's flow of conversation and thought are severely impaired with very rapid and low volume speech.'  The report explains that this impairment is primarily manifested in being 'poor with his audible speech and so severely rapid that many time I needed to ask him to repeat himself.'  Significantly, in the Board's view, the report states that '[v]irtually everything about his articulation, syntax, logic and appropriateness with respect to his affectual response, is normal in his speech pattern....'  The March 2007 report further described that the Veteran's affect and mood are 'severely anxious and yet moderately severe in depression.'  Additionally, the Veteran is reported to be 'an extremely compulsive individual ... dogmatic in his thinking.'  However, significantly, the report clearly explains that 'he is certainly free of any paranoid or delusional ideation and I perceive no evidence whatsoever of any deviation with respect to his hold on reality and certainly I detected no psychotic symptoms.'  Furthermore, the report shows that the Veteran's 'cognition is for all practical purposes, within fair limits.'  'He was alert, coherent and completely aware of his environment.  His orientation was flawless.  About the only problems that he had under the circumstances was that having to due [sic] with immediate recall and for his Serial 7's and Serial 3's.'  The report attributes these problems to 'his mood swings' and finds that the Veteran 'has the wherewithal to function cognitively in a fairly good manner....'  The report comments that '[h]e seems to have many difficulties in concentration but giving him credit where it is due, he was able to reveal a fairly good fund of general information, and a realistic and above average reasoning power in order to interpret social comprehension questions.'  The Veteran 'was adroit with arithmetic to the double digit addition and subtraction level and his responses to similarities and differences were average and his interpretation of proverbs was above average.'

Finally, the report shows that 'insight and judgment appear to be excellent at this point and I feel that he is in complete control of his goals and his general means of functioning.'  The Board notes that the report again indicates that 'he does reveal at least soft signs of Post Traumatic Stress Disorder and much more serious signs of his adjustment problems with fluctuating moods such as anxiety and depression.'  A GAF score of '50/55' appears to have been assigned by this report.

An April 2007 VA psychiatric treatment record shows that the Veteran reported 'feeling despondent at time' and 'has not been sleeping well.'  The Veteran described that 'the cold weather makes him more depressed' and '[a]t times becomes forgetful but it is not a major concern for him.'  The Veteran described that he 'likes to read' and '[l]ikes to work in his garden.'  The Veteran felt the dosage of his medication was too low.  The psychiatrist noted that the Veteran was 'on time, pleasant, and cooperative, appropriately dressed and groomed, personal hygiene good, depressed, affect appropriate, speech fluent, no delusions or hallucinations, no suicidal, no cognitive deficits, judgment is not impaired and has insight.'  A July 2007 VA outpatient treatment report shows a similar disability picture, with no indication of any significant new or more severe symptomatology; a GAF of 65 was assigned at that time.

None of the other evidence in the claims file, including VA outpatient treatment records which have been reviewed, pertinently contradicts the essential findings of the most thorough and probative medical evidence discussed above.

In light of the key competent clinical findings discussed above, the Board finds that the most probative evidence of record demonstrates that the Veteran's service connected PTSD manifests in symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The severity of symptomatology shown is most nearly consistent with that contemplated by the rating criteria for a 30 percent disability rating.  The assigned 30 percent rating contemplates symptoms of such severity as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Mild memory loss is expressly contemplated in the rating criteria for the Veteran's currently assigned 30 percent disability rating.  

The evidence does not indicate that the Veteran's PTSD substantially manifests in such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although the March 2007 report does include some language suggesting a problem with rapid, low volume speech, as well as thought, prior and subsequent examinations consistently found no such problems.  To the extent that the Veteran may have some problem with any speech that is circumstantial, circumlocutory, or stereotyped, or disturbance of thought, it appears clear that the vast majority of symptoms listed for a higher rating have not been demonstrated.  The Board does not find that the competent evidence of record otherwise indicates any other PTSD symptoms of the level of severity contemplated by the rating criteria for a disability rating in excess of 30 percent.  The PTSD disability picture presented in the evidence of record is most nearly consistent with the rating criteria for the currently assigned 30 percent disability rating.

At this point, the Board notes that the April 2010 Joint Motion for Remand directed the Board to provide a more adequate statement of reasons or bases for rejecting the March 2007 private report, to the extent that the March 2007 private report determined that the Veteran was unemployable due to the symptoms associated with his PTSD.  The Joint Motion directs attention to the report's statement that "I do feel that [Appellant] is probably at high risk for gainful employment because of his difficulties with sequencing and certainly his immediate recall challenges.  Otherwise if he were to work in a situation that would compliment his skills and not necessarily exploit him emotionally, he might be able to do a minimally good job but at the present time I do not see him as a very good candidate in the competitive market."  The Joint Motion for Remand points out that a 50 percent disability rating is warranted for occupational and social impairment with disability manifested by impairment of short- and long-term memory.  The Joint Motion for  Remand directs the Board to explain why the finding concerning cognition and memory in the March 2007 report does not support the Veteran's claim.

The Board finds that the March 2007 private report, in this regard, expressly describes "immediate recall challenges."  The currently assigned 30 percent disability rating expressly contemplates occupational and social impairment due to such symptoms as mild memory loss.  The criteria for a higher rating contemplate impairment of short-and long-term memory.  Importantly, the March 2007 private report does not show significant impairment of long-term memory.  Cognitively, the Veteran was found to be "for all practical purposes, within fair limits."  This is discussed in more detail above.  The report indicates that "the only two problems that he had under the circumstances was that having to due [sic] with immediate recall and for his Serial 7s and Serial 3s."  The report does not indicate long-term memory impairment.  The report does not indicate that the difficulty with serial 7s and serial 3s was indicative of such cognitive impairment as to match the level of severity contemplated by the criteria for a 50 percent disability rating (exemplified in the rating criteria by reference to difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, etc.).  Indeed, the report indicated that the Veteran was "adroit with arithmetic to the double digit addition and subtraction level and his responses to similarities and differences were average and his interpretation of proverbs was above average."  The report shows that "insight and judgment appear to be excellent."

To the extent that the March 2007 private report shows memory impairment, it does not show the type of short- and long-term memory impairment contemplated by the criteria for an increased rating.  To the extent that the March 2007 private report shows cognitive deficits, it shows difficulty with serial 3s and serial 7s attributed to the Veteran's "mood swings," but without impairment of the Veteran's reasoning, arithmetic, insight, interpretation, abstraction, or judgment.  To the extent that the March 2007 private report indicates that the Veteran's difficulties with sequencing and his immediate recall challenges pose a "high risk for gainful employment," the Board notes that an increased disability rating for PTSD can only be warranted with demonstration of occupational impairment due to symptoms of such severity as contemplated by the criteria for a 50 percent rating, not merely occupational impairment due to symptoms consistent with the currently assigned 30 percent rating.  With regard to the March 2007 private report's reference to impairment of the Veteran's employability generally, the Board notes that the Veteran has already separately been awarded a total disability rating based upon individual unemployability (TDIU).  The rating for PTSD, the issue on appeal, must be assigned based upon the shown nature and severity of specific PTSD symptoms, and the Board finds that the evidence detailing the nature and severity of the Veteran's PTSD symptoms show occupational and social impairment due to symptoms of severity most consistent with the criteria for a 30 percent disability rating.

Reading this March 2007 report together with the other evidence of record, the Board continues to find social and occupational impairment consistent with the currently assigned 30 percent rating, and the Board does not find that such social and occupational impairment is due to PTSD symptoms of the severity contemplated by a 50 percent disability rating.  The September 2006, October 2006, April 2007, and July  2007 VA reports do not show significant long term memory impairment to accompany the short term memory issues, and these reports show no cognitive impairment of severity consistent with the criteria for an increased rating.  No other evidence of record otherwise demonstrates such impairment.  Read in the context of the broader evidentiary picture in this case, the Board finds that the March 2007 private report does not show such symptoms or severity of PTSD to meet the criteria for an increased rating in this case.

In light of the above, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for PTSD in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's PTSD on appeal in this case.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain psychiatric symptoms and experiences; the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The Board accepts the Veteran's testimony with regard to the matters it is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluation of cognitive function, psychiatric symptom severity, and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, to include work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is currently raised.  Rather, the Veteran's contentions concerning a claim of entitlement to a TDIU have been resolved by the RO's July 2009 rating decision which separately granted a TDIU to the Veteran.  Therefore, the Board finds that this appeal does not currently include an issue of entitlement to TDIU.


ORDER

A higher initial disability rating is not warranted for PTSD.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


